DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810355181.8, filed on 04/19/2018.
Information Disclosure Statement
The information disclosure statement filed 05/18/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,9,11,13-14,16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US Pub 2006/0007073 A1).
Regarding claim 1; Kwak teaches a display panel, comprising a plurality of sub-pixel units arranged in an array (Fig.4 reproduced below, a display panel comprises a plurality of sub-pixel units), a plurality of compensation driving circuits (a plurality of driving circuits), and a plurality of light emitting control lines (emission control signal lines Ena and Enb),
wherein the sub-pixel units each comprise a light emitting circuit (each sub-pixel unit comprises an emission control transistor (e.g., M15a) and an OLED element (e.g., OLEDr1)), and the array comprises a plurality of rows and a plurality of columns (Fig.2, pixels are arranged in an array comprising a plurality of rows and columns); 
[AltContent: textbox (Second group of sub-pixel units)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (First driving circuit)][AltContent: textbox (First group of sub-pixel units)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    2244
    1792
    media_image1.png
    Greyscale


sub-pixel units in each row are divided into a plurality of compensation light emitting groups (see Fig.4), the plurality of compensation light emitting groups comprise a plurality of first compensation light emitting groups (a first group of sub-pixel units as annotated in Fig.4 reproduced above), the first compensation light emitting groups each comprise N sub-pixel units that are adjacent (the first group of sub-pixel units (i.e., first pixel  comprises two sub-pixel units that are adjacent to each other), and light emitting circuits of the N sub-pixel units that are adjacent are connected to one same compensation driving circuit for being time-division driven (Fig.4, two sub-pixel units in the first group of sub-pixel units being adjacent to each other are connected to the same first driving circuit. Figure 7 shows a timing diagram in which two sub-pixel units of the first group of sub-pixel units are driven in a time-division manner. More specifically, the operation of two emission control signal lines Ena and Enb are opposite to each other, meaning while Ena is ON, Enb is OFF); 
light emitting circuits of the N sub-pixel units that are adjacent of each of the first compensation light emitting groups are respectively connected to N light emitting control lines that are different (Fig.4, two sub-pixels of the first group of sub-pixel units are connected to two emission control lines Ena and Enb); and 
N is an integer greater than or equal to 2 (Fig.4, the number of sub-pixel units of first group of sub-pixel units and the emission control signal lines is two).
Regarding claim 2; Kwak teaches the display panel of claim 1 as discussed above. Kwak further teaches a plurality of gate lines and a plurality of data lines (Fig.2, a plurality of gate lines S1-Sn and a plurality of data lines D1-Dm), wherein each row of the sub-pixel units correspond to N light emitting control lines (Fig.4, each row of sub-pixel units corresponds to two emission control signal lines Ena and Enb), and control terminals of the light emitting circuits of N sub-pixel units in each of the first compensation light emitting groups in the row are respectively connected to the N light emitting control lines correspondingly (e.g., control signal lines Ena and Enb connected to gate terminal of M15a and M15b); and each of the compensation driving circuits is connected to one of the gate lines and one of the data lines, respectively (e.g., D1, S1 connected to driving circuit as shown in Fig.4 above).
Regarding claim 3; Kwak teaches the display panel of claim 2 as discussed above. Kwak further teaches wherein N=2, each row of the sub-pixel units correspond to two of the light emitting control lines (see Fig.4), which are respectively a first light emitting control line (a first emission control signal line Ena) and a second light emitting control line (a second emission control signal line Enb); and in the first compensation light emitting groups of each row of the sub-pixel units, control terminals of light emitting circuits in the sub-pixel units in odd columns are connected to the first light emitting control line, and control terminals of light emitting circuits in the sub-pixel units in even columns are connected to the second light emitting control line (for example in Fig.4 reproduced above, a first sub-pixel unit of the first group of sub-pixel units in an odd column is connected to the first emission control signal line Ena. A second sub-pixel unit of the first group of sub-pixel units in an even column is connected to the second emission control signal line Enb).
Regarding claim 4; Kwak teaches the display panel of claim 3 as discussed above. Kwak further teaches for a same row of the sub-pixel units, the compensation light emitting groups further comprise at least one second compensation light emitting group (a pixel 110b,  Fig.4 reproduced above), the at least one second compensation light emitting group each comprises one of the sub-pixel units (the pixel 110b comprises one of second group of sub-pixel units), and the light emitting circuit of the one of the sub-pixel units is connected to one of the compensation driving circuits (see Fig.4, the one of the second group of sub-pixel units is connected to a driving circuit of the pixel 110b); the compensation driving circuits which are corresponding to the first compensation light emitting groups in different rows corresponding to each other in a column direction are connected to one same data line (Fig.2, the pixel 110 in different rows corresponding to each other in a first column are connected to one same data line (e.g., data line D1)); and the compensation driving circuits which are corresponding to second compensation light emitting groups in different rows corresponding to each other in the column direction are connected to another one same data line (Fig.2, pixels in different row corresponding to each other in a second column are connected to another one same data line (e.g., data line D2)).
Regarding claim 5; Kwak teaches the display panel of claim 4 as discussed above. Kwak further teaches in odd rows of the sub-pixel units, the second compensation light emitting group is at a first end in a row direction, in even rows of the sub-pixel units, the second compensation light emitting group is at a second end in the row direction, and the first end and the second end are opposite to each other (The claim language does not specify a difference between the first compensation light emitting group and the second compensation light emitting group. Therefore, under BRI, the first compensation light emitting group and the second compensation light emitting group may be the same. Accordingly, in odd rows (e.g., first row), the second pixel 110b may be located at a first end. In even rows, (e.g., second row), the second pixel 110b may be located at a second end).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second pixel 110b)][AltContent: textbox (Second end)][AltContent: textbox (First end)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    2739
    1843
    media_image2.png
    Greyscale

Regarding claim 6; Kwak teaches the display panel of claim 4 as discussed above. Kwak further teaches each row of the sub-pixel units correspond to one of the gate lines (Fig.2, scan lines S1-Sn), and the compensation driving circuits connected to the compensation light emitting groups of the same row of the sub-pixel units are connected to a gate line corresponding to the row (see Figs. 2 and 4, a scan line Sn is connected to a plurality of driving circuits of pixels in the same row).
Regarding claim 9; Kwak teaches the display panel of claim 3 as discussed above. Kwak further teaches that the first compensation light emitting groups in different rows are aligned in a column direction (Fig.2, pixels 110 in different rows are aligned in a column direction).
Regarding claim 11; Kwak teaches the display panel of claim 9 as discussed above. Kwak further teaches each row of the sub-pixel units correspond to one of the gate lines (Fig.2, each row of pixels 110 corresponds to one of gate lines S1-Sn), and the compensation driving circuits connected to the compensation light emitting groups of a same row of the sub-pixel units are connected to the one of the gate lines corresponding to the row (see Figs. 2 and 4, a plurality of driving circuits of pixels 110 in the same row are connected to the same gate line corresponding to the row); and in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in different rows are connected to one same data line (Fig.2, in a column direction, pixels 110 in different rows are connected to the same data line).
Regarding claim 13; Kwak teaches the display panel of claim 1 as discussed above. Kwak further teaches that the light emitting circuits (sub-pixel units as annotated in Fig.4 reproduced above) comprise light emitting elements (organic light emitting diodes (e.g., OLEDr1), Fig.4) and switching circuits (emission control transistors, e.g. M15a), and the light emitting elements are connected to the compensation driving circuits through the switching circuits respectively (see Fig.4).
Regarding claim 14; Kwak teaches the display panel of claim 1 as discussed above. Kwak further teaches that a display device comprising the display panel (Fig.2, an OLED display device).
Regarding claim 16; Kwak teaches the display panel of claim 14 as discussed above. Kwak further teaches a gate drive circuit (a selection scan driver 200, Fig.2), wherein the gate drive circuit is configured to output gate scanning signals which enable the display panel to turn on the sub-pixel units row by row ([0023, 0024, and 0041], the scan driver sequentially applies a selection signal to a plurality of scan lines S1-Sn).
Regarding claim 17; Kwak teaches the display panel of claim 1 as discussed above. Kwak further teaches that dividing one frame of display scanning into N sequentially performed display time periods (Fig.7, [0084], a method of driving the display panel comprises dividing one field 1TV into two subfields 1SF and 2SF); and providing light emitting control signals in a time-division manner through the N light emitting control lines, in each row of the sub-pixel units, so that the light emitting circuits connected to the N light emitting control lines emit light during different display time periods (Fig.7, in the first subfield 1SF, a first emission control signal with low-level is applied to the first emission control signal line E1a to turn ON the first organic light emitting diode (e.g., OLEDr1) while a second emission control signal with high level is applied to the second emission control signal line E1b to turn OFF the second organic light emitting diode (e.g., OLEDg1). In the second subfield 2SF, the first emission control signal with high level is applied to the first emission control signal line E1a to turn OFF the first organic light emitting diode (e.g., OLEDr1) while the second emission control signal with low level is applied to the second emission control signal line E1b to turn ON the second organic light emitting diode (e.g., OLEDg1).
Regarding claim 18; Kwak teaches the display panel of claim 17 as discussed above. Kwak further teaches wherein N=2, and the light emitting circuits in the sub-pixel units in odd columns and the light emitting circuits in the sub-pixel units in even columns emit light during two different display time periods respectively (Figs. 4 and 7; the first organic light emitting diode in odd column (e.g., OLEDr1 in a 
Regarding claim 19; Kwak teaches the display panel of claim 17 as discussed above. Kwak further teaches providing gate scanning signals which enable the display panel to turn on the sub-pixel units row by row, so that the display panel emits light row by row ([0023, 0024, and 0041], the scan driver sequentially applies a selection signal to a plurality of scan lines S1-Sn. Thus, the pixels sequentially emit light).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7,8,10,12,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub 2006/0007073 A1) in view of Choo et al. (US Pub 2016/0203776 A1).
Regarding claim 7; Kwak teaches the display panel of claim 6 as discussed above. Kwak does not teach the gate lines corresponding to a (2m-1)th row and a (2m)th row of the sub-pixel units are configured to receive identical gate scanning signals, and m is an integer greater than or equal to 1.
	Choo teaches the gate lines corresponding to a (2m-1)th row and a (2m)th row of the sub-pixel units are configured to receive identical gate scanning signals, and m is an integer greater than or equal to 1 (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row are configured to receive an identical gate signal from the gate line GL1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line. The motivation would have been in order to reduce a number of gate lines. Thus, it would reduce the complexity of the driving circuit and the manufacturing cost (Choo, [0011]).
Regarding claim 8; Kwak teaches the display panel of claim 4 as discussed above. Kwak does not teach every adjacent two rows of the sub-pixel units correspond to one same gate line, and the compensation driving circuits connected to the compensation light emitting groups of the adjacent two rows of the sub-pixel units are connected to the same gate line.
	Choo teaches every adjacent two rows of the sub-pixel units correspond to one same gate line (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row are configured to receive an identical gate signal from the gate line GL1).

Regarding claim 10; Kwak teaches the display panel of claim 9 as discussed above. Kwak further teaches each row of the sub-pixel units correspond to one of the gate lines (Fig.2, each row of pixels 110 corresponds to one of gate lines S1-Sn), and the compensation driving circuits connected to the compensation light emitting groups of a same row of the sub-pixel units are connected to the one of the gate lines corresponding to the row (see Figs. 2 and 4, a plurality of driving circuits of pixels 110 in the same row are connected to the same gate line corresponding to the row).
Kwak does not teach that in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in odd rows and the compensation driving circuits corresponding to the first compensation light emitting groups in even rows are respectively connected to two different data lines.
Choo teaches in the column direction, pixels in odd rows and pixels in even rows are respectively connected to two different data lines (Fig.2, Choo discloses a display panel in which two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In a column direction, pixel H11 in a first row is connected to a data line DL1. Pixel L11 in even row is connected to data line DL2 which is different from the data line DL1).

Regarding claim 12; Kwak teaches the display panel of claim 9 as discussed above. Kwak does not teach every adjacent two rows of the sub-pixel units correspond to one same gate line, and the compensation driving circuits connected to the compensation light emitting groups of the adjacent two rows of the sub-pixel units are connected to the same gate line; and in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in odd rows and the compensation driving circuits corresponding to the first compensation light emitting groups in even rows are respectively connected to two different data lines.
Choo teaches every adjacent two rows of the sub-pixel units correspond to one same gate line, and the pixels of the adjacent two rows of the sub-pixel units are connected to the same gate line (Fig.2, Choo discloses a display panel in which two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1); and in the column direction, the pixels in odd rows and the pixels in even rows are respectively connected to two different data lines (Fig.2, in a column direction, pixel H11 in a first row is connected to a data line DL1. Pixel L11 in even row is connected to data line DL2 which is different from the data line DL1).

Regarding claim 15; Kwak teaches the display panel of claim 14 as discussed above. Kwak further teaches a gate drive circuit (a selection scan driver 200, Fig.2).
Kwak does not teach that the gate drive circuit is configured to output gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously.
	Choo teaches the gate drive circuit is configured to output gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row receive a gate signal from the gate line GL1 to be turned on simultaneously).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line. The motivation would have been in order to reduce a 
Regarding claim 20; Kwak teaches the display panel of claim 17 as discussed above. Kwak does not teach providing gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously, so that at least every two rows of the display panel emit light simultaneously.
Choo teaches providing gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously, so that at least every two rows of the display panel emit light simultaneously (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row are configured to receive an identical gate signal from the gate line GL1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line. The motivation would have been in order to reduce a number of gate lines. Thus, it would reduce the complexity of the driving circuit and the manufacturing cost (Choo, [0011]).
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691